 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 146 
In the House of Representatives, U. S.,

March 5, 2009
 
RESOLUTION 
Designating March 2, 2009, as Read Across America Day. 
 
 
Whereas reading is a basic requirement for quality education and professional success, and is a source of pleasure throughout life;  
Whereas the people of the United States must be able to read if the United States is to remain competitive in the global economy;  
Whereas Congress, through the No Child Left Behind Act of 2001 (Public Law 107–110) and the Reading First, Early Reading First, and Improving Literacy Through School Libraries programs, has placed great emphasis on reading intervention and providing additional resources for reading assistance; and  
Whereas more than 50 national organizations concerned about reading and education have joined with the National Education Association to use March 2 to celebrate reading and the birth of Theodor Geisel, also known as Dr. Seuss: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors Theodor Geisel, also known as Dr. Seuss, for his success in encouraging children to discover the joy of reading;  
(2)honors the 12th anniversary of Read Across America Day;  
(3)encourages parents to read with their children for at least 30 minutes on Read Across America Day in honor of the commitment of the House of Representatives to building a Nation of readers; and  
(4)encourages the people of the United States to observe the day with appropriate ceremonies and activities.  
 
Lorraine C. Miller,Clerk.
